DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in respond to the applicant’s amendments filed on 12/21/2020. Claims 1, 8, and 15 have been amended. Claims 6-7, 13-14, and 20 have been withdrawn. Claims 1-5, 8-12, and 15-19 are currently pending and have been examined.

Claim Rejections - 35 USC § 112

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claim 1 recites “identifying a mining node that operates as a miner in the first blockchain network and a second blockchain network based on mapping information; responsive to the delayed blockchain transaction being identified, distributing a transaction acceleration smart 
	Claim 2 recites “The method of claim 1, wherein the second blockchain network comprises a different mining pool than the first blockchain network.”	
	Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would ‘identify a mining node that operates as a miner in the first blockchain network and a second blockchain network…’ but at the same time have the miners (‘a mining node that operates as a miner’) from the first blockchain network and the second blockchain network be from different mining pools. For purposes of compact prosecution, Examiner will consider the applicant meant to say that the ‘mining nodes’ are different as there is no declaration in the claims or the specification how the applicant would determine who can be a miner of any blockchain block and who cannot nor any eligibility nor screening requirements for blockchain miners.
	Claims 8, 9, 15 and 16 recite similar features in various forms, and therefore are rejected under the same rationale. 



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	

Independent Claims 8 and 15 recite similar features in various forms, and therefore are rejected under the same rationale. Claims dependent upon the rejected independent claims are also rejected.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	
	Claim 1 recites “identifying a mining node that operates as a miner in the first blockchain network and a second blockchain network based on mapping information; responsive to the delayed blockchain transaction being identified, distributing a transaction acceleration smart contract for processing the delayed blockchain transaction in the second blockchain network to a mining pool of the second blockchain network that includes the identified mining node…”
	Claim 2 recites “The method of claim 1, wherein the second blockchain network comprises a different mining pool than the first blockchain network.”	

Independent Claims 8 and 15 recite similar features in various forms. Claims dependent upon the rejected independent claims are also rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1-5 are directed to a Method, claims 8-12 are directed to a System, and claims 15-19 are directed to a CRM. Therefore, claims 1-5, 8-12, and 15-19 are directed to a statutory category of invention under Step 1. 



Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context, how it shows an abstract idea when the computer implementation is removed:
	A method, comprising: 
	identifying, via a blockchain (distributed ledger) node of a first blockchain (distributed ledger) network, a blockchain (distributed ledger) transaction that is delayed based on a length of time the blockchain (distributed ledger) transaction has been queued; 
	identifying a mining (recipient) node that operates as a mining (recipient) in the first blockchain (distributed ledger) network and a second blockchain (distributed ledger) network based on mapping information; 
	responsive to the delayed blockchain (distributed ledger) transaction being identified, 
	distributing a transaction acceleration smart contract for processing the delayed blockchain (distributed ledger) transaction in the second blockchain (distributed ledger)  network to a mining (recipient)  pool of the second blockchain (distributed ledger) network that includes the identified mining (recipient) node; 
	reading a last block (entry) stored on the blockchain (distributed ledger) and submitting the delayed transaction and the last block (entry) read from the blockchain (distributed ledger) to the mining (recipient) pool of the second blockchain (distributed ledger) network.
If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

	For example, the disclosure establishes the context creating a contract, based on an observed delay in transaction processing, that provides incentives for individuals who would be willing to accelerate the processing of said transaction. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the identifying, determining, creating and storing aspects of certain methods of organizing human activity. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned. The claims appear to recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Blockchain, miners, block, and smart contract) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Nothing in the specification shows that what is described in claim 1 (method), a claim 8 (system) and claim 15 (a non-transitory computer readable storage medium) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘identifying, determining, creating and storing’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘blockchain’, could be interpreted as instructions to keep a distributed ledger system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claims 2, 9 and 16 further recite “blockchain transaction” at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer to determine if a time threshold has been reached.

Dependent claims 4, 11 and 18 further recite “incentive” at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to generate a contract. 
Dependent claims 5, 12 and 19 further recite “mapping” at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component to map a list of miners on two separate ledger systems.
Further, when viewing the claim limitations, as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-5, 8-12, and 15-19 are patent ineligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966) that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

	Claims 1-2, 4, 8-9, 11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kikinis (US20190050831) [with support from provisional applications #62/554546 and #62549138], and further in view of Uzelac (US201902229913).

Regarding claim 1, Kikinis teaches: A method, comprising: 
	identifying, via a blockchain node of a first blockchain network, a blockchain transaction that is delayed (e.g. delays due to latency) based on a length of time (i.e. latency) the blockchain transaction has been queued (e.g. latency between the initiation and finalization of new entries) ; (Fig. 1, Fig. 2, [0035] The inventor has conceived, and reduced to practice, a multi-tiered blockchain database system with characteristics that substantially reduce the latency between the initiation and finalization of new entries, allowing faster transactions and reduced risk associated with delays in transaction closure. [0041] This latency in concluding a transaction leads to substantial uncertainty about the value of the 
	Examiner notes that one of ordinary skill in the art, from reading the reference would understand that, the system of Kikinis identifies the amount of latency between the initiation and finalization of a new blockchain entry reads at least to the above limitation.
	identifying a mining node (e.g., gateway node to a ledger machine) that operates as a miner (e.g., operators of the ledger machines) in the first blockchain network (upper tier) and a second blockchain network (lower tier) based on mapping (architecture) information ; (Fig. 1, Fig. 2, Fig. 6-9, and 18 (architecture), [0048], [0068]-[0070], [0078], [0084], and [0087])
	responsive to the delayed blockchain transaction being identified, distributing a transaction acceleration smart contract for processing the delayed blockchain transaction in the second blockchain network to a mining pool of the second blockchain network that includes the identified mining node; (Fig. 2, Fig, 7, [0069],  [0054] As a result, with the growing size of the ledger, the time for this transaction, waiting in queue and then actually executing, grows exceedingly long, leaving the cybercurrency involved in the transaction vulnerable to currency fluctuations. [0055] Once the contract has been accepted, a contract is formed 213, and is placed into a peer-to-peer distributed computing network 214 associated with this cryptocurrency with smart contract functionality, where it is timestamped, bundled into a block 216 with other transactions and a hash of all previous blocks in the chain, and broadcast to all nodes 215 in the network 214).
	Examiner notes that one of ordinary skill in the art, from reading the reference would understand that, the system of Kikinis identifies the amount of latency between the initiation and finalization of a new blockchain entry (hence the timestamp) combined with the creation incentive and smart contracts reads at least to the above limitation.
	reading a […] block stored on the blockchain and submitting the delayed transaction and the […] block read from the blockchain to the mining pool of the second blockchain network; ([0066] FIG. 4 is a diagram showing an exemplary method for improvement to blockchain databases: demarcated block sections 400, in which account reconciliation may be used to retire or archive older portions of the blockchain, leaving a shorter blockchain as the active portion, and reducing latency times. In the section closing method 410 the old blockchain 420 is reconciled all at once, and the balances of each account 440 are moved to a new, shorter blockchain 430, and the old blockchain 420 is archived).
submitting the delayed transaction and the last block read from the blockchain to the mining pool of the second blockchain network ([0066] FIG. 4 is a diagram showing an exemplary method for improvement to blockchain databases: demarcated block sections 400, in which account reconciliation may be used to retire or archive older portions of the blockchain, leaving a shorter blockchain as the active portion, and reducing latency times. In the section closing method 410 the old blockchain 420 is reconciled all at once, and the balances of each account 440 are moved to a new, shorter blockchain 430, and the old blockchain 420 is archived).

	Kikinis does not explicitly teach the limitation of ‘reading the last block’, however, Uzelac, from a same or analogous art, teaches at least ‘reading the last block’:
reading a last block stored on by the first blockchain network via a plurality of blockchain peers of the first blockchain network; and ([0040] In some embodiments, the proof can be appended onto the block similarly to a signature at the end, or bottom, of the block (e.g., as the last-read component of the block itself).
	submitting the delayed transaction and the last block read via the plurality of blockchain peers to the transaction acceleration smart contract distributed to the second blockchain network ([0041] The new block 204 can then be appended onto a 
	It would have been obvious, to one skilled in the art before the effective filing date of the claimed invention to modify the blockchain transfer system of Kikinis, in order to combine the process of reading the last block and writing the first block of Uzelac. Due to the rapid growth of the technology required to validate blockchain, the pool of verifiers would naturally shrink to the costs involved. Forking in blockchain is usually done to update the rules of the blockchain, however it would be obvious to add timing to updating the rules in order to institute an incentive program. As Kikinis states:
[0005] What is needed is a new blockchain database system which retains the desirable features of blockchain technology but reduces or eliminates its limitations. [0006] Accordingly, the inventor has conceived and reduced to practice, a multi-tiered blockchain database system, and a method therefor, with characteristics that substantially reduce the latency between the initiation and finalization of new entries, allowing faster transactions and reduced risk associated with delays in transaction closure.
	
In regards to claims 8 and 15, system claim 8 and CRM claim 15 correspond generally to method claim 1, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 2, Kikinis teaches: The method of claim 1, wherein 	
	the second blockchain network comprises a different mining pool than the first blockchain network (Fig. 1, Items 305, 307, and 309 each represent different sets of mining pools. [0065] FIG. 3 is a diagram showing an exemplary system overview 300 of a 
In regards to claims 9 and 16, system claim 9 and CRM claim 16 correspond generally to method claim 2, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Kikinis teaches: The method of claim 1, further comprising: 
	storing mining pool information (e.g., multi-tiered blockchain database) of the second blockchain network within a smart contract of the first blockchain network ([0065] FIG. 3 is a diagram showing an exemplary system overview 300 of a multi-tiered blockchain database. In some embodiments, the blockchain database maintained for the global database 301, and for each lower tier database 302, 303 would comprise tiers of a single blockchain, but in other embodiments, they would comprise separate blockchains. In certain embodiments, the peer-to-peer networks for the global database 304 and for each lower tier region 306, 308 might be required to be separate and distinct (i.e., share no nodes 305, 307, 309), but in other embodiments might be allowed to share nodes 305, 307, 309).
	Examiner considers the phrase “‘storing mining pool information of the second blockchain network within a smart contract of the first blockchain network’” is non-functional descriptive material as it only describes, at least in part, characteristics of data to store, however, 
	In regards to claims 10 and 17, system claim 10 and CRM claim 17 correspond generally to method claim 3, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, Kikinis teaches: The method of claim 1, wherein the method further comprises: 
	invoking creation of the transaction acceleration smart contract in response to identifying the delayed blockchain transaction (Once the contract has been accepted, a contract is formed 213, and is placed into a peer-to-peer distributed computing network 214 associated with this cryptocurrency with smart contract functionality, where it is timestamped, bundled into a block 216 with other transactions and a hash of all previous blocks in the chain, and broadcast to all nodes 215 in the network 214).
	Examiner notes that one of ordinary skill in the art, from reading the reference would understand that, the system of Kikinis identifies the amount of latency between the initiation and finalization of a new blockchain entry (hence the timestamp) combined with the creation incentive and smart contracts reads at least to the above limitation.
	Though Kikinis does not explicitly teach ‘the transaction acceleration smart contract in response to identifying the delayed blockchain transaction’ in those exact terms, it would have been obvious, to one skilled in the art before the effective filing date of the claimed invention to include ‘creating a transaction acceleration mart contract in response to identifying the delayed 
[0005] What is needed is a new blockchain database system which retains the desirable features of blockchain technology but reduces or eliminates its limitations. [0006] Accordingly, the inventor has conceived and reduced to practice, a multi-tiered blockchain database system, and a method therefor, with characteristics that substantially reduce the latency between the initiation and finalization of new entries, allowing faster transactions and reduced risk associated with delays in transaction closure.
	
	In regards to claims 11 and 18, system claim 11 and CRM claim 18 correspond generally to method claim 4, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5, Kikinis teaches: The method of claim 1, wherein
	the transaction acceleration smart contract provides configuration data necessary for mining nodes in the second blockchain network to process the delayed transaction from the first blockchain network (Fig. 1, Fig. 2, [0055] In the case of cryptocurrencies with smart contract functionality, there is the added complexity of contract formation 213 in which at least two parties must participate. In effect, smart contracts act as a form of automated escrow without requiring a third party to act as the escrow holder….Once the contract has been accepted, a contract is formed 213, and is placed into a peer-to-peer distributed computing network 214 associated with this cryptocurrency with smart contract functionality, where it is timestamped, bundled into a block 216 with other transactions and a hash of all previous blocks in the chain, and broadcast to all nodes 215 in the network 214. Each 
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the requirement to hash the added blocks until consensus is achieved’ could reasonably be interpreted as ‘configuration data’.
	Examiner further notes that the phrase “the transaction acceleration smart contract provides configuration data necessary for mining nodes in the second blockchain network to process the delayed transaction from the first blockchain network” is non-functional descriptive material as it only describes, at least in part, the basis for what the transaction acceleration smart contract provides, however, what the contract provides is not used to perform any of the recited method steps (i.e. invoking).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	
	In regards to claims 12 and 19, system claim 12 and CRM claim 19 correspond generally to method claim 5, and recites similar features in system form, and therefore is rejected under the same rationale.

Response to Arguments

	Applicant argues on page 6 of the response, filed 12/21/2020, that the 35 U.S.C. 112 rejections and claim interpretations were without merit. 
	Examiner has removed those rejections but has introduced new rejections based on amended claim language.


	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has shown that, except for the recitation of blockchain which is an automated form of a distributed ledger, the claims are concerned with accelerating work through the use of incentive contracts. The miners which confirm the entries into the distributed ledger (as well as the blockchain miners) are represented by individuals who follow a set of instructions. As specified in the 2019 guidance, following a set of instructions falls clearly within the scope of certain methods of organizing human activity.

	Applicant argues on pages 9 and 10 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning judicial exception "A claim is not 'directed to' a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception."
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has not shown a significant improvement to the use of blockchain technology nor of smart contracts merely to the programing that call up those routines and implementing automated processes to improve speed of methods that were previously done without computer implementation.

	Applicant argues on pages 10-13 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685